DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 15, 2022.  These drawings are acceptable.
 
Response to Amendment
With respect to Applicant’s amendment of claims 3, 10 and 17 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being anticipated by Ahmed (US PGPUB 2018/0081653; hereinafter “Ahmed”) in view of Garcia (US PGPUB 2015/0128121; hereinafter “Garcia”), in view of Gupta et al. (US PGPUB 2015/0178052; hereinafter “Gupta”) and in view of Sigmon et al. (US PGPUB 2020/0326936; hereinafter “Sigmon”).
Claim 1: (Currently Amended)
Ahmed teaches a computer-implemented method comprising:
obtaining an input for a build ([0012] “One or more software programs of a software build environment can perform a process known as software compilation, which uses source code stored in source files to generate software build artifacts (e.g., preprocessed source files, assembly language files, object files, library files, etc.) and finally generate an executable program or file.”);
obtaining an initial orchestration job scheduler object based upon the input for the build ([0003] “An object file is created based on at least a portion of the set of source files.” [0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies. In one embodiment, scheduler 114 creates a directed acyclic graph (DAG) of software build tasks, dependents (e.g., object files, static library files), and dependencies (e.g., executable files). In another embodiment, scheduler 114 creates multiple DAGs”);
determining a directed acyclic graph (DAG) based upon, at least in part, a dependency engine preprocessing; and storing the DAG in a format ([0019] “scheduler 114 can implement an existing tool, such as GNU Make, to preprocess a build graph and output a DAG,” wherein the “DAG” will necessarily be stored in some format.);
building an array of steps based upon, at least in part, the initial orchestration job scheduler object, wherein the DAG is translated from the initial orchestration job scheduler object into a format readable by an initial orchestration job scheduler to build the array of steps ([0020] “Scheduler 114 can use the created DAG to identify a sequence of software build tasks to be performed or completed by program 142 … after identifying a sequence of software build tasks to be completed for a software build workload, scheduler 114 assigns the identified software build tasks”);
executing the array of steps to perform the build ([0020] “scheduler 114 can assign an identified software build task to executor 148 based on whether a computer system 140 is available to handle the assigned software build task”).

With further regard to Claim 1, Ahmed does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
wherein a source code management repository, including one or more pointers, is used to provide a consistent snapshot in time across one or more repositories to obtain the input for the build ([0109] “The process of FIG. 1B can comprise application resource sources (FIG. 47). In an aspect, source files can be located in a repository, a developer's local directory, a previously staged version directory, or a combination thereof.” [0110] “Acquiring and staging can comprise copying files from a source location (e.g., a source code repository or developer directory) to a version numbered directory. When retrieving files from a repository, a filter can be applied to retrieve only the files associated with a particular version of the application." [0112] “the build process can comprise copying and transforming files from the staging directory for a particular application version to a package directory for that particular application version.” [0158] “The client can request all other resources referenced by the HTML file, and, when client does request all other resources referenced by the HTML file, the client will be requesting the correct version of the resources because the holographic build process can have already updated the resource names within that HTML file,” wherein the “references” are the “pointers”.), 
wherein each of the one or more pointers are associated with a respective component repository, wherein obtaining the input for the build includes updating at least one pointer of the one or more pointers only when the build is achieved ([0111] “the process of FIG. 1B can comprise staged versions of data (e.g., files) … Staged files can be unmodified from the source … can represent a snapshot of the application at a point in time… can be associated with a version of the application by the naming convention of the staging directory, which can comprise the version number of the application designated during staging.” [0115] “building and packaging does not alter the behavior of the source files because the build process only renames files, updates references to those files, and minimizes files.” [0157] “The resources, including HTML resources, can have names that have been modified during the holographic build process to include the version. The build process can update all references to those resources. Any resource which requests other resources can automatically request the correct version of that resource from the web server.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed with the source code management as taught by Garcia in order “to facilitate a plurality of versions of an application to reside on a server” (Garcia [0009]).

With further regard to Claim 1, Ahmed in view of Garcia does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
generating a collection of nodes required for the building of the array of steps, wherein each of the array of steps is associated with at least one label configured to specify on which node, of the collection of nodes, each of the array of steps should be executed on ([0062] “The cluster-management service 1228 receives, from the API servers, job identifiers for jobs that need to be executed on the execution cluster nodes in order to carry out experiments on behalf of users. The cluster-management service dispatches the jobs to appropriate execution cluster nodes for execution,” wherein the “job identifiers” are the “at least one label”. [0063] “experiments are represented visually via the front-end experiment dashboard as DAGs that include data-source and execution-module nodes … Each execution-module instance includes an instance name or identifier 1312”); and 
sequencing the array of steps according to the DAG ([0076] “The scientific-workflow system decomposes an experiment into jobs corresponding to execution modules and executes the jobs in execution phases, with the initial jobs dependent only on named data sources or independent of external resources and subsequent phases of execution involve those jobs whose dependencies have been satisfied by previously executed jobs. This execution scheduling is coordinated by job-status information maintained by the catalog and arises naturally from the DAG description of an experiment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed in view of Garcia with the step array building process as taught by Gupta in order to “vastly increases user productivity by allowing users to quickly design and execute complex data-driven processing tasks” (Gupta [0028]).

With further regard to Claim 1, Ahmed in view of Garcia and Gupta does not teach the following, however, Sigmon teaches 
wherein the array of steps according to the DAG includes one or more orchestration job scheduler slaves ([0058] “server 340 may run scheduling jobs.” [0059] “One example of master/slave server architecture is a Jenkins master/slave architecture.” [0061] “Jenkins Windows agent 355 may be a slave node configured to synchronize source code between a mainframe source codebase and a version control repository 365. In some embodiments, a Virtual Machine server may be configured as a Jenkins agent,” wherein the Applicant’s specification equates “orchestration job scheduler” with “Jenkins”, see Paragraph [0059] of the Applicant’s specification which recites, “orchestration job scheduler (e.g., Jenkins) slaves'.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed in view of Garcia and Gupta with the scheduler slaves as taught by Sigmon since these “technical improvements reduce operational expenses for the entity” (Sigmon [0088]).

Claim 5:
Ahmed in view of Garcia, Gupta and Sigmon teaches the computer-implemented method of claim 1, and Ahmed teaches further comprising aggregating the array of steps ([0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies,” wherein “reduce tasks” is the “aggregating the array of steps”.).

Claim 8: (Currently Amended)
Ahmed teaches a computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising ([0056] “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”):
obtaining an input for a build ([0012] “One or more software programs of a software build environment can perform a process known as software compilation, which uses source code stored in source files to generate software build artifacts (e.g., preprocessed source files, assembly language files, object files, library files, etc.) and finally generate an executable program or file.”);
obtaining an initial orchestration job scheduler object based upon the input for the build ([0003] “An object file is created based on at least a portion of the set of source files.” [0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies. In one embodiment, scheduler 114 creates a directed acyclic graph (DAG) of software build tasks, dependents (e.g., object files, static library files), and dependencies (e.g., executable files). In another embodiment, scheduler 114 creates multiple DAGs”);
determining a directed acyclic graph (DAG) based upon, at least in part, a dependency engine preprocessing; and storing the DAG in a format ([0019] “scheduler 114 can implement an existing tool, such as GNU Make, to preprocess a build graph and output a DAG,” wherein the “DAG” will necessarily be stored in some format.);
building an array of steps based upon, at least in part, the initial orchestration job scheduler object, wherein the DAG is translated from the initial orchestration job scheduler object into a format readable by an initial orchestration job scheduler to build the array of steps ([0020] “Scheduler 114 can use the created DAG to identify a sequence of software build tasks to be performed or completed by program 142 … after identifying a sequence of software build tasks to be completed for a software build workload, scheduler 114 assigns the identified software build tasks”);
executing the array of steps to perform the build ([0020] “scheduler 114 can assign an identified software build task to executor 148 based on whether a computer system 140 is available to handle the assigned software build task”).

With further regard to Claim 8, Ahmed does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
wherein a source code management repository, including one or more pointers, is used to provide a consistent snapshot in time across one or more repositories to obtain the input for the build ([0109] “The process of FIG. 1B can comprise application resource sources (FIG. 47). In an aspect, source files can be located in a repository, a developer's local directory, a previously staged version directory, or a combination thereof.” [0110] “Acquiring and staging can comprise copying files from a source location (e.g., a source code repository or developer directory) to a version numbered directory. When retrieving files from a repository, a filter can be applied to retrieve only the files associated with a particular version of the application." [0112] “the build process can comprise copying and transforming files from the staging directory for a particular application version to a package directory for that particular application version.” [0158] “The client can request all other resources referenced by the HTML file, and, when client does request all other resources referenced by the HTML file, the client will be requesting the correct version of the resources because the holographic build process can have already updated the resource names within that HTML file,” wherein the “references” are the “pointers”.), 
wherein each of the one or more pointers are associated with a respective component repository, wherein obtaining the input for the build includes updating at least one pointer of the one or more pointers only when the build is achieved ([0111] “the process of FIG. 1B can comprise staged versions of data (e.g., files) … Staged files can be unmodified from the source … can represent a snapshot of the application at a point in time… can be associated with a version of the application by the naming convention of the staging directory, which can comprise the version number of the application designated during staging.” [0115] “building and packaging does not alter the behavior of the source files because the build process only renames files, updates references to those files, and minimizes files.” [0157] “The resources, including HTML resources, can have names that have been modified during the holographic build process to include the version. The build process can update all references to those resources. Any resource which requests other resources can automatically request the correct version of that resource from the web server.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed with the source code management as taught by Garcia in order “to facilitate a plurality of versions of an application to reside on a server” (Garcia [0009]).

With further regard to Claim 8, Ahmed in view of Garcia does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
generating a collection of nodes required for the building of the array of steps, wherein each of the array of steps is associated with at least one label configured to specify on which node, of the collection of nodes, each of the array of steps should be executed on ([0062] “The cluster-management service 1228 receives, from the API servers, job identifiers for jobs that need to be executed on the execution cluster nodes in order to carry out experiments on behalf of users. The cluster-management service dispatches the jobs to appropriate execution cluster nodes for execution,” wherein the “job identifiers” are the “at least one label”. [0063] “experiments are represented visually via the front-end experiment dashboard as DAGs that include data-source and execution-module nodes … Each execution-module instance includes an instance name or identifier 1312”); and 
sequencing the array of steps according to the DAG ([0076] “The scientific-workflow system decomposes an experiment into jobs corresponding to execution modules and executes the jobs in execution phases, with the initial jobs dependent only on named data sources or independent of external resources and subsequent phases of execution involve those jobs whose dependencies have been satisfied by previously executed jobs. This execution scheduling is coordinated by job-status information maintained by the catalog and arises naturally from the DAG description of an experiment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed in view of Garcia with the step array building process as taught by Gupta in order to “vastly increases user productivity by allowing users to quickly design and execute complex data-driven processing tasks” (Gupta [0028]).

With further regard to Claim 8, Ahmed in view of Garcia and Gupta does not teach the following, however, Sigmon teaches 
wherein the array of steps according to the DAG includes one or more orchestration job scheduler slaves ([0058] “server 340 may run scheduling jobs.” [0059] “One example of master/slave server architecture is a Jenkins master/slave architecture.” [0061] “Jenkins Windows agent 355 may be a slave node configured to synchronize source code between a mainframe source codebase and a version control repository 365. In some embodiments, a Virtual Machine server may be configured as a Jenkins agent,” wherein the Applicant’s specification equates “orchestration job scheduler” with “Jenkins”, see Paragraph [0059] of the Applicant’s specification which recites, “orchestration job scheduler (e.g., Jenkins) slaves'.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed in view of Garcia and Gupta with the scheduler slaves as taught by Sigmon since these “technical improvements reduce operational expenses for the entity” (Sigmon [0088]).

Claim 12:
Ahmed in view of Garcia, Gupta and Sigmon teaches the computer program product of claim 8, and Ahmed further teaches wherein the operations further comprise aggregating the array of steps ([0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies,” wherein “reduce tasks” is the “aggregating the array of steps”.).

Claim 15: (Currently Amended)
Ahmed teaches a computing system including one or more processors and one or more memories configured to perform operations comprising (See Ahmed Fig. 1):
obtaining an input for a build ([0012] “One or more software programs of a software build environment can perform a process known as software compilation, which uses source code stored in source files to generate software build artifacts (e.g., preprocessed source files, assembly language files, object files, library files, etc.) and finally generate an executable program or file.”);
obtaining an initial orchestration job scheduler object based upon the input for the build ([0003] “An object file is created based on at least a portion of the set of source files.” [0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies. In one embodiment, scheduler 114 creates a directed acyclic graph (DAG) of software build tasks, dependents (e.g., object files, static library files), and dependencies (e.g., executable files). In another embodiment, scheduler 114 creates multiple DAGs”);
determining a directed acyclic graph (DAG) based upon, at least in part, a dependency engine preprocessing; and storing the DAG in a format ([0019] “scheduler 114 can implement an existing tool, such as GNU Make, to preprocess a build graph and output a DAG,” wherein the “DAG” will necessarily be stored in some format.);
building an array of steps based upon, at least in part, the initial orchestration job scheduler object, wherein the DAG is translated from the initial orchestration job scheduler object into a format readable by an initial orchestration job scheduler to build the array of steps ([0020] “Scheduler 114 can use the created DAG to identify a sequence of software build tasks to be performed or completed by program 142 … after identifying a sequence of software build tasks to be completed for a software build workload, scheduler 114 assigns the identified software build tasks”);
executing the array of steps to perform the build ([0020] “scheduler 114 can assign an identified software build task to executor 148 based on whether a computer system 140 is available to handle the assigned software build task”).

With further regard to Claim 15, Ahmed does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
wherein a source code management repository, including one or more pointers, is used to provide a consistent snapshot in time across one or more repositories to obtain the input for the build ([0109] “The process of FIG. 1B can comprise application resource sources (FIG. 47). In an aspect, source files can be located in a repository, a developer's local directory, a previously staged version directory, or a combination thereof.” [0110] “Acquiring and staging can comprise copying files from a source location (e.g., a source code repository or developer directory) to a version numbered directory. When retrieving files from a repository, a filter can be applied to retrieve only the files associated with a particular version of the application." [0112] “the build process can comprise copying and transforming files from the staging directory for a particular application version to a package directory for that particular application version.” [0158] “The client can request all other resources referenced by the HTML file, and, when client does request all other resources referenced by the HTML file, the client will be requesting the correct version of the resources because the holographic build process can have already updated the resource names within that HTML file,” wherein the “references” ), 
wherein each of the one or more pointers are associated with a respective component repository, wherein obtaining the input for the build includes updating at least one pointer of the one or more pointers only when the build is achieved ([0111] “the process of FIG. 1B can comprise staged versions of data (e.g., files) … Staged files can be unmodified from the source … can represent a snapshot of the application at a point in time… can be associated with a version of the application by the naming convention of the staging directory, which can comprise the version number of the application designated during staging.” [0115] “building and packaging does not alter the behavior of the source files because the build process only renames files, updates references to those files, and minimizes files.” [0157] “The resources, including HTML resources, can have names that have been modified during the holographic build process to include the version. The build process can update all references to those resources. Any resource which requests other resources can automatically request the correct version of that resource from the web server.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ahmed with the source code management as taught by Garcia in order “to facilitate a plurality of versions of an application to reside on a server” (Garcia [0009]).

With further regard to Claim 15, Ahmed in view of Garcia does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
generating a collection of nodes required for the building of the array of steps, wherein each of the array of steps is associated with at least one label configured to specify on which node, of the collection of nodes, each of the array of steps should be executed on ([0062] “The cluster-management service 1228 receives, from the API servers, job identifiers for jobs that need to be executed on the execution cluster nodes in order to carry out experiments on behalf of users. The cluster-management service dispatches the jobs to appropriate execution cluster nodes for execution,” wherein the “job identifiers” are the “at least one label”. [0063] “experiments are represented visually via the front-end experiment dashboard as DAGs that include data-source and execution-module nodes … Each execution-module instance includes an instance name or identifier 1312”); and 
sequencing the array of steps according to the DAG ([0076] “The scientific-workflow system decomposes an experiment into jobs corresponding to execution modules and executes the jobs in execution phases, with the initial jobs dependent only on named data sources or independent of external resources and subsequent phases of execution involve those jobs whose dependencies have been satisfied by previously executed jobs. This execution scheduling is coordinated by job-status information maintained by the catalog and arises naturally from the DAG description of an experiment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ahmed in view of Garcia with the step array building process as taught by Gupta in order to “vastly increases user productivity by allowing users to quickly design and execute complex data-driven processing tasks” (Gupta [0028]).

With further regard to Claim 15, Ahmed in view of Garcia and Gupta does not teach the following, however, Sigmon teaches 
wherein the array of steps according to the DAG includes one or more orchestration job scheduler slaves ([0058] “server 340 may run scheduling jobs.” [0059] “One example of master/slave server architecture is a Jenkins master/slave architecture.” [0061] “Jenkins Windows agent 355 may be a slave node configured to synchronize source code between a mainframe source codebase and a version control repository 365. In some embodiments, a Virtual Machine server may be configured as a Jenkins agent,” wherein the Applicant’s specification equates “orchestration job scheduler” with “Jenkins”, see Paragraph [0059] of the Applicant’s specification which recites, “orchestration job scheduler (e.g., Jenkins) slaves'.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ahmed in view of Garcia and Gupta with the scheduler slaves as taught by Sigmon since these “technical improvements reduce operational expenses for the entity” (Sigmon [0088]).

Claim 19:
Ahmed in view of Garcia, Gupta and Sigmon teaches the system of claim 15, and Ahmed further teaches wherein the operations further comprise aggregating the array of steps ([0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies,” wherein “reduce tasks” is the “aggregating the array of steps”.).

Claim 21:
Ahmed in view of Garcia, Gupta and Sigmon teaches the computer-implemented method of claim 1, and Ahmed further teaches wherein the DAG is stored using low level preprocess data from the dependency engine preprocessing ([0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies. In one embodiment, scheduler 114 creates a directed acyclic graph (DAG) of software build tasks, dependents (e.g., object files, static library files), and dependencies (e.g., executable files). In another embodiment, scheduler 114 creates multiple DAGs… scheduler 114 can implement an existing tool, such as GNU Make, to preprocess a build graph and output a DAG, or modify the existing tool to add distributed scheduling logic.”)

Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Garcia, Gupta and Sigmon as applied to claims 1, 8 and 15 above, and further in view of Eberlein et al. (US PGPUB 2017/0168801; hereinafter “Eberlein”).
Claim 3: (Currently Amended)
Ahmed in view of Garcia, Gupta and Sigmon teaches all the limitations of claim 1 as described above. Ahmed in view of Garcia, Gupta and Sigmon does not teach the following, however, Eberlein teaches:
wherein a repository is cloned from the consistent snapshot to obtain the initial orchestration job scheduler object ([0038] “The customer's environment may include a central repository 535 and a local clone 540 … The local clone 540 of the customer's environment includes a VCS 550 and an object repository 552. The local clone 540 is associated with an application that is integrated into a customer system landscape.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed in view of Garcia, Gupta and Sigmon with the repository cloning taught by Eberlein in order “to manage changes in the source code, metadata, other collections of information associated with the applications” (Eberlein [0002]).

Claim 4:
Ahmed in view of Garcia, Gupta, Sigmon and Eberlein teaches the method of claim 3, and Ahmed further teaches:
wherein at least one component repository is skipped in the cloning based upon, at least in part, the DAG ([0023] “scheduler 114 may use the created DAG to determine a replication factor” [0024] “store replicated software build artifacts in memory cache 149 based on a determined replication factor. A replication factor indicates a number of copies of a software build artifact that need to be created and stored in memory cache 149, such that a linker of a program 142 can have access to the software build artifacts stored in memory cache 149 during a linking process.” [0030] “Dependency graph 200 includes vertices (e.g., executable files 260-264, library files 250-252, object file 274) and edges that can be used to identify dependents and a replication factor. For example, a replication factor for object file 274 is 1,” wherein elements with a “replication factor” of zero are skipped.).

Claim 6:
Ahmed in view of Garcia, Gupta and Sigmon teaches all the limitations of claim 1 as described above. Ahmed in view of Garcia, Gupta and Sigmon does not teach the following, however, Eberlein teaches:	
further comprising initializing one or more systems associated with the build for testing ([0014] “The application's lifecycle may define a flow including integration of a released application in a development system, testing the integrated application in a testing system, releasing the application for productive use in a production system, etc. A customer change management landscape may include systems, such as the development system, testing system, and production system.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed in view of Garcia, Gupta and Sigmon with the testing as taught by Eberlein since testing is a well-known step in software development which is necessary in order to ensure that the software being developed functions as intended. 

Claim 7:
Ahmed in view of Garcia, Gupta, Sigmon and Eberlein teaches the method of claim 6, and Eberlein further teaches: further comprising executing the testing ([0016] “The testing system is used for testing activities performed over the defined application.”).

Claim 10: (Currently Amended)
Ahmed in view of Garcia, Gupta and Sigmon teaches all the limitations of claim 8 as described above. Ahmed in view of Garcia, Gupta and Sigmon does not teach the following, however, Eberlein teaches:
wherein a repository is cloned from the consistent snapshot to obtain the initial orchestration job scheduler object ([0038] “The customer's environment may include a central repository 535 and a local clone 540 … The local clone 540 of the customer's environment includes a VCS 550 and an object repository 552. The local clone 540 is associated with an application that is integrated into a customer system landscape.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed in view of Garcia, Gupta and Sigmon with the repository cloning taught by Eberlein in order “to manage changes in the source code, metadata, other collections of information associated with the applications” (Eberlein [0002]).

Claim 11:
Ahmed in view of Garcia, Gupta, Sigmon and Eberlein teaches the computer program product of claim 10, and Ahmed further teaches:
wherein at least one component repository is skipped in the cloning based upon, at least in part, the DAG ([0023] “scheduler 114 may use the created DAG to determine a replication factor” [0024] “store replicated software build artifacts in memory cache 149 based on a determined replication factor. A replication factor indicates a number of copies of a software build artifact that need to be created and stored in memory cache 149, such that a linker of a program 142 can have access to the software build artifacts stored in memory cache 149 during a linking process.” [0030] “Dependency graph 200 includes vertices (e.g., executable files 260-264, library files 250-252, object file 274) and edges that can be used to identify dependents and a replication factor. For example, a replication factor for object file 274 is 1,” wherein elements with a “replication factor” of zero are skipped.).

Claim 13:
Ahmed in view of Garcia, Gupta and Sigmon teaches all the limitations of claim 8 as described above. Ahmed in view of Garcia, Gupta and Sigmon does not teach the following, however, Eberlein teaches:	
wherein the operations further comprise initializing one or more systems associated with the build for testing ([0014] “The application's lifecycle may define a flow including integration of a released application in a development system, testing the integrated application in a testing system, releasing the application for productive use in a production system, etc. A customer change management landscape may include systems, such as the development system, testing system, and production system.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed in view of Garcia, Gupta and Sigmon with the testing as taught by Eberlein since testing is a well-known step in software development which is necessary in order to ensure that the software being developed functions as intended. 

Claim 14:
Ahmed in view of Garcia, Gupta, Sigmon and Eberlein teaches the computer program product of claim 13, and Eberlein further teaches wherein the operations further comprise executing the testing ([0016] “The testing system is used for testing activities performed over the defined application.”).

Claim 17: (Currently Amended)
Ahmed in view of Garcia, Gupta and Sigmon teaches all the limitations of claim 15 as described above. Ahmed in view of Garcia, Gupta and Sigmon does not teach the following, however, Eberlein teaches:
wherein a repository is cloned from the consistent snapshot to obtain the initial orchestration job scheduler object ([0038] “The customer's environment may include a central repository 535 and a local clone 540 … The local clone 540 of the customer's environment includes a VCS 550 and an object repository 552. The local clone 540 is associated with an application that is integrated into a customer system landscape.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ahmed in view of Garcia, Gupta and Sigmon with the repository cloning taught by Eberlein in order “to manage changes in the source code, metadata, other collections of information associated with the applications” (Eberlein [0002]).

Claim 18:
Ahmed in view of Garcia, Gupta, Sigmon and Eberlein teaches the computing system of claim 17, and Eberlein further teaches:
wherein at least one component repository is skipped in the cloning based upon, at least in part, the DAG ([0023] “scheduler 114 may use the created DAG to determine a replication factor” [0024] “store replicated software build artifacts in memory cache 149 based on a determined replication factor. A replication factor indicates a number of copies of a software build artifact that need to be created and stored in memory cache 149, such that a linker of a program 142 can have access to the software build artifacts stored in memory cache 149 during a linking process.” [0030] “Dependency graph 200 includes vertices (e.g., executable files 260-264, library files 250-252, object file 274) and edges that can be used to identify dependents and a replication factor. For example, a replication factor for object file 274 is 1,” wherein elements with a “replication factor” of zero are skipped.).

Claim 20:
Ahmed in view of Garcia, Gupta and Sigmon teaches all the limitations of claim 15 as described above. Ahmed in view of Garcia, Gupta and Sigmon does not teach the following, however, Eberlein teaches:	
wherein the operations further comprise initializing one or more systems associated with the build for testing ([0014] “The application's lifecycle may define a flow including integration of a released application in a development system, testing the integrated application in a testing system, releasing the application for productive use in a production system, etc. A customer change management landscape may include systems, such as the development system, testing system, and production system.”) and
 executing the testing ([0016] “The testing system is used for testing activities performed over the defined application.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ahmed in view of Garcia, Gupta and Sigmon with the testing as taught by Eberlein since testing is a well-known step in software development which is necessary in order to ensure that the software being developed functions as intended. 

Response to Arguments
Applicant's arguments, see Pages 9-15 of the Remarks filed February 15, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-8, 10-15, 17-21 have been fully considered but are moot in view of new grounds of rejection. Particularly in view of the newly cited Sigmon et al. (US PGPUB 2020/0326936) reference, as cited above in the rejection of newly amended independent Claims 1, 8 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CRAIG C DORAIS/Primary Examiner, Art Unit 2194